Name: 2012/622/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/377 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2010 (2012/622/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Medicines Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Medicines Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council (3) establishing a European Medicines Agency, and in particular Article 68 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0107/2012), 1. Postpones its decision on granting the Executive Director of the European Medicines Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Medicines Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 27. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 136, 30.4.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Medicines Agency 2006 2007 2008 2009 Performance n.a.  The principle of sound financial management was not rigorously fulfilled: the Agencys cash forecast had not been prepared properly  The Agency carries out its operations in two locations, exposing it to additional costs (direct posts: EUR 450 000)  Good results in having put in place sophisticated activity-based budgeting and user-satisfaction monitoring  Calls on the Agency to reassess its brokerage policy in light of the financial risks incurred throughout the year  The Agency carries out its operations in two locations, exposing it to additional costs  Unacceptable that the Agency does not apply the relevant rules for management of conflicts of interest effectively  12 very important & 1 critical recommendations from several earlier IAS Annual Audit Reports were still not implemented in 2009 Unacceptable that the Agency is not complying with its Code of Conduct, urges the Agency to document & assess its controls & file the relevant allocation decisions which must be made available on its website  Urges the Agency to inform the discharge authority of the steps it has taken to ensure the independence of its experts since its inception  Asks the Agency to complete & regularly update the European Experts Database as required by Regulation (EC) No 726/2004 Carry-over of appropriations The budgetary principle of annuality was not strictly observed: the utilisation rate for commitment appropriations was less than 60 %. more than 40 % of the commitments were carried over to the financial year 2007 The agency had difficulties in the programming, the budgeting of its activities, and their implementation: EUR 32 000 000 euro were carried over and EUR 4 000 000 were cancelled: Calls on the agency to fulfil the principle of annuality Calls on the Agency to fulfil the annuality principle: the budget appropriations carried over and cancelled have amounted respectively to EUR 36 000 000 (19,7 % of the budget) and EUR 9 700 000 (5,3 % of the budget) Court of Auditors reports a carryover of EUR 19 500 000 (38 % of Agencys commitments), EUR 14 800 000 of this was for activities not yet implemented at year end, indicates delays in the implementation of activities financed form Title II. Agency is not in accordance with budgetary principle of annuality Procurement procedures n.a.  Transparency issues at the level of selection criteria and at the level of the evaluation methods for the price criteria and joint procurement procedure  Recalls on improving procurement management Calls on the Agency to improve the quality of its procurement procedures so as to put an end to the shortcomings: i.e. as regards the application of evaluation methods for the price criteria and as regards the essential need for justifications for the choice procedure  Concerned that the Court of Auditors findings of errors in the procurement procedures corresponding to a significant amount of the Agencys total budget for the financial year of 2009. Shortcomings in evaluation criteria such as price and choice of procedures  Urges the Agency to improve the quality of its procurement procedures in order to put an end to the shortcomings identified by the Court of Auditors  Calls on the Agency to set up a multiannual procurement plan  Calls on the Agency to ensure the results of procurement procedures are verified before contracts are awarded Revenue from fees The Agency has not been able to make a comprehensive analysis of the costs incurred by Member States rapporteurs in order to obtain an objective and documented basis on which to adapt its payments to them, and consequently the fee charged to its customers: This situation was in breach of the Fee Regulation Transparency issues on the amount repaid to the Member States rapporteurs Calls on the Commission to evaluate the Agencys endemic high level of cash holdings (EUR 41 887 000) Calls on the Agency to ensure better coordination between its financial & scientific services in order to remedy the unacceptable long day of recovery orders Internal Audit n.a. n.a Calls on the Agency to fulfil a critical recommendation made the Commissions Internal Audit Service related to the area of experts conflicts of interests, and other eight very important recommendations in the areas of documentation of conflicts of interest for the Agencys staff, databases used to support the administrative procedures for evaluation and development of guidelines for filing and full implementation of such guidelines Unacceptable that the Executive Directors statement of assurance does not mention any reservations which is inconsistent with the undertaking given in its Code of Conduct adopted by the Agency in the light of the statements of assurance from the IAS & the Court of Auditors Asks the Agency to forward the IAS reports since 2007 to the discharge authority by 30 June 2011 Urges the Agency to rapidly implement the IAS recommendations, provide the discharge authority with an overview of measures taken & implemented